              Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 1 of 7




1

2                                                                  The Honorable John C. Coughenour

3

4

5

6                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
7                                           AT SEATTLE

8
     UNITED STATES OF AMERICA,                              No. CR20-032 JCC
9
                     Plaintiff,
10                                                          DEFENDANT’S TRIAL BRIEF
            v.
11
     KALEB COLE,                                            Trial Date: September 27, 2021
12
                     Defendant.
13

14
            Defendant, Kaleb Cole, by undersigned counsel, respectfully submits the following trial
15
     brief in advance of the trial in this matter, scheduled for September 27, 2021.
16
            1. Exhibits and Witnesses
17
            The defense does not plan to introduce exhibits or call any witnesses (other than
18
     potentially Mr. Cole) and is therefore not filing exhibit or witness lists. Whether Mr. Cole will
19

20   testify is undecided at this juncture. Should the defense present a case counsel anticipates it will

21   take no more than one day of trial time.

22          2. Voir Dire

23          The defense, in conjunction with the filing of its trial brief, has submitted numerous
24   proposed voir dire questions for the Court to present to the prospective jurors. In addition to
25
     requesting that the Court ask the proposed questions, the defense hereby requests that the Court
      DEFENDANT’S TRIAL BRIEF                                      BLACK & ASKEROV, PLLC
      (Kaleb Cole; No. CR20-032 JCC) - 1                        705 Second Avenue, Suite 1111
                                                                      Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
                 Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 2 of 7




     permit extensive individual questioning by counsel due to the nature of this case. This request
1
     has been included in the trial brief rather than styled as a motion in limine because the government
2

3    has indicated that it does not oppose the request. The basis for the request follows.

4              The Sixth Amendment of the Constitution guarantees the right to a trial by an impartial

5    jury. The voir dire process plays a critical role in securing the right to an impartial jury in criminal

6    trials. The principal purpose of voir dire is “to probe each prospective juror’s state of mind to
7    enable the trial judge to determine actual bias and to allow counsel to assess suspected bias or
8
     prejudice.” Darbin v. Nourse, 664 F.2d 1109 (9th Cir. 1981).
9
               The nature of the allegations against Mr. Cole increases the likelihood of eliciting strong
10
     opinions from prospective jurors. Over the past two years, numerous national and local news
11
     outlets published articles making allegations about the character of Mr. Cole. 1 In addition to
12
     media surrounding Mr. Cole individually, there has also been significant publicity surrounding
13
     Mr. Cole’s alleged coconspirators. The publicity paints Mr. Cole in an extremely negative light.
14
     Among the many publications are several images that are likely to be used as evidence in this
15

16   trial, including posters containing images containing white-supremacist symbols. Because such

17   publications have reached a wide audience, spanning nationwide, it is very likely that many

18   prospective jurors for this case have seen, heard, or read about Mr. Cole prior to his trial. In

19

20   1
       Ali Winston, Atomwaffen Division’s Washington State Cell Leader Stripped of Arsenal in U.S.,
     Banned from Canada, Daily Beast (Oct. 19, 2019); Phil Helsel, Guns seized from Washington
21
     Man Said to be Neo-Nazi Leader Prepping for “Race War,” NBC News (Oct. 18, 2019); Brad
22
     Burt, Driver in 2019 neo-Nazi stop arrested among group of “violent extremists” KCBD (Feb.
     26, 2020); Mike Carter, Purported Leader of neo-Nazi group Attomwaffen wants out of detention
23   in SeaTac; feds oppose release, Seattle Times (May 22, 2020); Kirsten Geddes, Alleged Neo-Nazi
     group member arrested in Texas, NewsWest9; Asia Fields, Neo-Nazi suspect, tied to Arlington,
24   charged with gun crime, HeraldNet (Dec. 18, 2019); Alexander Mallin & Luke Barr, Justice
     Department announces nationwide arrests of members of neo-Nazi Atomwaffen group, abcnews
25   (Feb. 26, 2020). This is just a small sample of the many national and local news articles
     discussing Mr. Cole.
      DEFENDANT’S TRIAL BRIEF                                    BLACK & ASKEROV, PLLC
         (Kaleb Cole; No. CR20-032 JCC) - 2                        705 Second Avenue, Suite 1111
                                                                         Seattle, WA 98104
                                                                 206.623.1604 | Fax: 206.658.2401
                Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 3 of 7




     addition to the publicity this case has received, the emotionally charged nature of the allegations
1
     against Mr. Cole are likely to inspire significant and potentially prejudicial reactions from the
2

3    prospective jurors. Because of the nature of the charges and the publicity surrounding the

4    allegations, extensive voir dire procedures are needed to protect Mr. Cole’s Sixth Amendment

5    right to a fair trial.

6             A. The nature of the allegations against Mr. Cole requires the Court to conduct a
                 more extensive voir dire.
7
              Trial judges have discretion in deciding the scope of voir dire questioning. United States
8

9
     v. Chenaur, 552 F.2d 294 (9th Cir. 1977). However, the scope of voir dire depends on the

10   circumstances of the case. Acosta v. Hill, 504 F.3d 1323, 1324 (9 th Cir. 2009).

11            In some lawsuits the nature of the case itself suggests that a more specific inquiry is
              required with respect to particular matters. The nature of the controversy or the
12            relationship and identity of the parties may involve matters on which a number of citizens
              may be expected to have biases or strong inclinations.
13
     Darbin v. Nourse, 644 F.2d 1109, 1113 (9th Cir. 1981). A trial judge may not limit the scope of
14
     voir dire in a manner that fails to create reasonable assurances that prejudice will be discovered.
15

16   United States v. Patterson, 648 F.2d 625 (9th Cir. 1981). A real possibility of prejudice exists

17   where “the local community or the population at large is commonly known to harbor strong

18   feelings” that can skew deliberations in fact. United States v. Jones, 722 F.2d 528, 529 (9th Cir.

19   1983).
20
              Additionally, cases with extensive pretrial publicity create a significant possibility of juror
21
     exposure to prejudicial material about the defendant. United States v. Tsarnaev, 968 F.3d 24 (1st
22
     Cir. 2020). Such cases where the defendant has endured a great deal of public scrutiny require
23
     the judge to elicit the “kind and degree” of each prospective juror’s exposure to the case or the
24
     parties. Id. In these types of cases, general questioning of the potential jurors’ biases is not
25


      DEFENDANT’S TRIAL BRIEF                                         BLACK & ASKEROV, PLLC
      (Kaleb Cole; No. CR20-032 JCC) - 3                           705 Second Avenue, Suite 1111
                                                                         Seattle, WA 98104
                                                                 206.623.1604 | Fax: 206.658.2401
               Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 4 of 7




     enough. Silverthorne v. United States, 400 F.2d 627, 639-40 (9th Cir. 1968). Rather, content-
1
     specific questioning that probes each potential juror’s particular exposure to publicity about the
2

3    case is necessary for the parties to adequately determine whether a potential juror is biased or

4    prejudiced. United States v. Polizzi, 500 F.2d 856, 879 (9th Cir. 1974).

5            Recently, the First Circuit discussed the voir dire implications of a case with extremely

6    high publicity—the prosecution of one of the participants in the “Boston Marathon Bombings.”
7    See Tsarnaev, 968 F.3d at 24. Due to the immense amount of highly prejudicial publicity the
8
     case had received since the bombing occurred, the First Circuit, on review, held a trial judge must
9
     ascertain “the kind and degree of [] exposure” the jurors had to the case or to the parties. Id. at
10
     62. The trial judge’s asking general questions of the jurors prevented the parties from adequately
11
     assessing the jurors’ biases. Id. at 58. When voir dire does not adequately assess jurors’ biases,
12
     the defendant’s right to a fair trial is destroyed.
13
             The Ninth Circuit has also examined voir dire in cases with significant pretrial publicity
14
     as well. In Polizzi, the Court stated that an “accused has an unquestioned right to have jurors
15

16   decide his guilt or innocence who are not biased by what has appeared in the media.” Id. at 879.

17   Specifically, the Court held that in cases of substantial pretrial publicity, the voir dire cannot

18   simply call for jurors to question their own impartiality. Instead, “the judge must exercise

19   correspondingly great care in all aspects of the case.” Silverthorne, 400 F.2d at 637. The
20
     defendant in Silverthorne sustained significant publicity after being indicted on counts of
21
     misapplying bank funds and make false entries in bank records while president of a large bank in
22
     San Francisco. Because of the immense publicity the case received, the Ninth Circuit held that
23
     voir dire was inadequate when the Court only asked general questions that were subjective in
24
     nature because jurors cannot be called upon to assess their own impartiality. Id.
25


      DEFENDANT’S TRIAL BRIEF                                      BLACK & ASKEROV, PLLC
      (Kaleb Cole; No. CR20-032 JCC) - 4                        705 Second Avenue, Suite 1111
                                                                      Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
              Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 5 of 7




             The circumstances surrounding the allegations against Mr. Cole warrant extensive voir
1
     dire procedures. Mr. Cole’s alleged political ideologies are likely to invoke very strong opinions
2

3    from prospective jurors. Because the allegations against Mr. Cole are likely to “harbor strong

4    feelings,” an adequate voir dire process is needed to ensure that the parties can adequately assess

5    the jurors’ prejudices.

6            Additionally, the pervasive, highly prejudicial, and inflammatory publicity surrounding
7    Mr. Cole creates a significant possibility that the prospective jurors will be biased in this case
8
     based on information they have seen, read, or heard. Because news of the allegations against Mr.
9
     Cole is so widespread, there is a strong likelihood that many of the prospective jurors have been
10
     exposed the allegations in this case prior to serving as s prospective juror. Exposure to news
11
     stories prior to an individual’s trial is detrimental to a defendant’s right to an impartial jury
12
     because it allows prospective jurors to form preconceived beliefs about the defendant’s guilt prior
13
     to hearing the evidence at trial. Therefore, extensive voir dire procedures are necessary in this
14
     case.
15

16           B. The Court should allow thorough individual questioning of jurors to preserve
                Mr. Cole’s Sixth Amendment right to an impartial jury.
17
             The defense anticipates that some jurors’ responses to the general questions will create a
18
     need to ask additional questions to further examine potential biases and prejudices. A cursory voir
19
     dire process without the ability of counsel to follow up with appropriate questions will not allow
20
     Mr. Cole to adequately discern the biases and prejudices of the prospective jurors. A more
21

22   extensive voir dire, where jurors are asked specific questions and attorneys may ask follow-up

23   questions is necessary due to the nature of this case. Such questioning is necessary to preserve

24   Mr. Cole’s Sixth Amendment right to a fair trial by an impartial jury.

25


      DEFENDANT’S TRIAL BRIEF                                      BLACK & ASKEROV, PLLC
      (Kaleb Cole; No. CR20-032 JCC) - 5                        705 Second Avenue, Suite 1111
                                                                      Seattle, WA 98104
                                                              206.623.1604 | Fax: 206.658.2401
                 Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 6 of 7




               For example, in-depth individual questioning is necessary if jurors have been exposed to
1
     pretrial publicity about Mr. Cole or the allegations. Ninth Circuit precedent requires jurors be
2

3    asked questions about the particular contents of any publicity they have seen, heard, or read

4    regarding Mr. Cole or the allegations at issue. Silverthorne, 400 F.2d at 637. Once a juror

5    identifies the contents of their exposure to Mr. Cole, they should further be individually

6    questioned about any impact the publicity has had on their view of Mr. Cole, and whether their
7    views are immutable or subject to change. Furthermore, if a juror expresses some disdain when
8
     asked about their views on white-supremacy, additional questioning is needed to further examine
9
     whether the juror can be impartial. Such specific inquiries are necessary for Mr. Cole’s Sixth
10
     Amendment right to an impartial jury to remain intact. Therefore, the Court should allow for
11
     thorough individual questioning of prospective jurors.
12
               For these reasons, the defense respectfully requests that the Court both ask the prospective
13
     jurors the questions outlined in the defense proposed voir dire and grants the defense sufficient
14
     time to ask follow-up questions of individual jurors about their potential prejudices. 2
15

16             3. Evidentiary Issues

17             The defense has submitted a motion in limine regarding exclusion of evidence under Fed.

18   R. Evid. 404(b).

19             4. Jury Instructions
20
               The government and defense have conferred regarding proposed jury instructions and
21
     anticipate jointly proposing many agreed instructions. A few disagreements remain for the Court
22
     to resolve.
23

24

25
     2
         The defense understands that the Court would likely grant equal time to the government.
         DEFENDANT’S TRIAL BRIEF                                     BLACK & ASKEROV, PLLC
         (Kaleb Cole; No. CR20-032 JCC) - 6                       705 Second Avenue, Suite 1111
                                                                        Seattle, WA 98104
                                                                206.623.1604 | Fax: 206.658.2401
             Case 2:20-cr-00032-JCC Document 219 Filed 09/17/21 Page 7 of 7




1          Respectfully submitted this 17th day of September, 2021.
2                                              BLACK & ASKEROV, PLLC
3

4
                                               Christopher Black, WSBA No. 31744
5
                                               Email: chris@blacklawseattle.com
6

7
                                               s/ Teymur Askerov
                                               Teymur Askerov, WSBA No. 45391
8                                              Email: tim@blacklawseattle.com

9                                              Attorneys for Kaleb Cole
                                               705 Second Avenue, Suite 1111
10                                             Seattle, WA 98104
                                               Phone:         206.623.1604
11                                             Fax:           206.658.2401

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DEFENDANT’S TRIAL BRIEF                                   BLACK & ASKEROV, PLLC
     (Kaleb Cole; No. CR20-032 JCC) - 7                     705 Second Avenue, Suite 1111
                                                                  Seattle, WA 98104
                                                          206.623.1604 | Fax: 206.658.2401
